 

Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

KT High-Tech Marketing, Inc.

14440 Big Basin Way, #12

Saratoga, California 95070

 

Ladies and Gentlemen:

 

1.            Subscription. The undersigned (the “Purchaser”) by execution of
this Subscription Agreement (“Subscription Agreement”), intending to be legally
bound, hereby irrevocably agrees to purchase from KT High-Tech Marketing, Inc.,
a Delaware corporation (the “Company”) the number of shares (the “Shares”) of
the Company’s common stock, par value $0.0001 per share (“Common Stock”), set
forth on the signature page hereto at a purchase price equal to $0.66 per Share,
for the aggregate subscription price set forth on the signature page hereto (the
“Purchase Price”).

 

If this subscription is accepted, the Company will signify such acceptance by
executing counterparts of this Subscription Agreement and causing one such
mutually executed counterpart to be returned to the undersigned. This
subscription is submitted to you in accordance with and subject to the terms and
conditions described in this Subscription Agreement and all attachments,
schedules and exhibits hereto (collectively, the “Subscription Agreement”),
including but not limited to the risk factors (“Risk Factors”) set forth on
Schedule I hereto, relating to the offering (the “Offering”) by the Company of
up to a maximum of 5,000,000 Shares, or $3,300,000 in Shares (the “Maximum
Offering Amount”).

 

The offering price of the Shares has been unilaterally determined by the Company
and is not based on its assets or earnings.

 

By execution hereof, Purchaser acknowledges that this is an unregistered
offering of restricted securities, which securities, subject to the satisfaction
of certain requirements, may be sold in accordance with Rule 144. Rule 144
requires at least a six month holding period before shares can be publicly
traded (the Company does not currently have a trading symbol and no assurances
can be made that it will be assigned a trading symbol or if a trading symbol is
assigned that the trading market will develop). Although the Company is
currently a reporting issuer in the United States, there is no assurance that it
will remain a reporting issuer and/or remain in compliance with all
requirements, including without limitation the timely filing of its periodic
reports, that allow for Purchasers to transfer restricted securities of the
Company in reliance upon Rule 144 or any other exemption to the registration
requirement of the Securities Act of 1933, as amended (the “Securities Act”).

 

Prior to, or simultaneously with, the date of this Agreement, the Company
offered up to 31,000 shares of the Company’s Series B Convertible Preferred
Stock (the “Preferred B”), having the rights, preferrences, qualifications,
limitations and resitrcitions as set forth in the Certificate of Designation in
the form attached hereto as Exhibit B, to certain existing accredited
shareholders of the Company at a purchase price of $1.00 per share of Preferred
B (the “Preferred B Offering”). By execution hereof, Purchaser acknowledges the
exisitence of the Preferred B Offering and the effects of the Preferred B
Offering on the Purchaser’s investment in the Shares.

 

 

 

 

Furthermore, Purchaser acknowledges that a significant portion of the net
proceeds of this Offering will be applied to working capital and other general
corporate purposes, including but not limited to research and development,
capital expenditures, sales and marketing costs and compensation (in the form of
salary and bonuses) to officers and directors. Accordingly, the Company’s
management will have broad discretion as to the application of such proceeds. 
There can be no assurance that management’s use of proceeds generated through
this Offering will prove optimal or translate into revenue or profitability for
the Company. Purchasers are urged to consult with their attorneys, accountants
and personal investment advisors prior to making any decision to invest in the
Company and to carefully review, with the assistance of their attorneys,
accountants and personal investment advisors, the Risk Factors set forth on
Schedule I hereto, all of the Company’s public filings and the information
provide by attachment hereto as Exhibit B.

 

2.          Payment. The undersigned shall cause the Purchase Price to be
deposited in the escrow account (the “Escrow Account”) of Sichenzia Ross Ference
Kesner LLP, (the “Escrow Agent”), as escrow agent for the Company, as follows:

 

(a)       by check or money order made payable to the order of, or endorsed to
the order of, “Sichenzia Ross Ference Kesner LLP as Escrow Agent for KT
High-Tech Marketing, Inc.”, and delivered to the Escrow Agent at the following
address: 1185 Avenue of the Americas, 37th Floor, New York, NY 10036; or

 

(b)       by wire transfer of immediately available funds to:

 

Citibank 153 East 53rd Street 23rd Floor New York, NY  10022 A/C of Sichenzia
Ross Ference Kesner LLP A/C#: 4974921703 ABA#: 021000089 SWIFT Code: CITIUS33
Reference: KT High-Tech Marketing, Inc.

 

The Escrow Account is a non-interest-bearing account. Funds deposited in the
Escrow Account will be held for the Purchaser's benefit, and will be returned
promptly, without interest or offset, if (i) this Subscription Agreement is not
accepted by the Company, or (ii) the Offering is terminated without the Company
withdrawing the undersigned’s proceeds from the Escrow Account. All payments
delivered to the Company shall be deposited in the Escrow Account of the Escrow
Agent as soon as practicable after receipt thereof. Together with the
undersigned’s payment of the Purchase Price, the undersigned is delivering a
properly completed and executed investor questionnaire (“Accredited Investor
Certification”), a form of which is attached as Exhibit A hereto.

 

3.          Closing.

 

(a)       Closing. Following the Company’s receipt of subscriptions for the
Shares and the Company’s acceptance of such subscriptions, a closing will occur
to effect the purchase and sale of such Shares (the “Closing”).

 

A-2 

 

 

(b)       Subsequent Closings. The Company may continue to offer and accept
subscriptions for the Shares and conduct additional closings (each, a
“Subsequent Closing”) for the sale of such Shares after the Closing and until
the termination of the Offering. Unless earlier terminated, this Offering will
continue until August 31, 2018 unless the Compnay, in its sole discretion and
without notice to Purchasers, extends the offering termination date to October
31, 2018. There may be more than one Subsequent Closing; provided, however, that
the final Subsequent Closing shall take place no later than August 31, 2018 (or
October 31, 2018 if the Company extends the termination date). The date of any
subsequent closing is referred to as a “Subsequent Closing Date.”
Notwithstanding the foregoing, no more than $3,500,000 in Shares will be sold at
the Closing and all Subsequent Closings.

 

The Closing and any applicable Subsequent Closings are each referred to in this
Subscription Agreement as a “Closing.” The Closing Date and any Subsequent
Closing Dates are sometimes referred to herein as a “Closing Date.”

 

(c)       Closing Deliveries. At or within 10 business days of each Closing, the
Company shall deliver to the Purchaser duly executed certificates or evidence of
book-entry recordations representing the Shares due to such Purchaser against
the Purchaser’s Purchase Price.

 

4.           Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for the Shares, in whole or in part. The Company
shall have no obligation hereunder until the Company shall execute and deliver
to the Purchaser an executed copy of this Subscription Agreement. If this
subscription is rejected in whole or the Offering of Shares is terminated, all
funds received from the Purchaser will be returned without interest or offset,
and this Subscription Agreement shall thereafter be of no further force or
effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.

 

5.            Representations and Warranties of the Purchaser.

 

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)       None of the Shares offered pursuant to this Subscription Agreement are
registered under the Securities Act, or any state securities laws. The Purchaser
understands that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(a)(2) thereof
and the provisions of Regulation D (“Regulation D”) or Regulation S (“Regulation
S”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement.
Notwithstanding the foregoing, if the Purchaser is a Non-U.S. Person (a “Reg S
Person”) and intends to rely upon Regulation S, such Purchaser hereby represents
that the representations contained in paragraphs (i) through (viii) of this
Section 5(a) are true and correct with respect to such Purchaser:

 

(i)       (A) the issuance and sale to such Reg S Person of the Shares is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (B) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Shares for the
account or benefit of any U.S. Person; and (C) the offer and sale of the Shares
has not taken place, and is not taking place, within the United States of
America or its territories or possessions. Such Reg S Person acknowledges that
the offer and sale of the Shares has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.

 

A-3 

 

 

(ii)       Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Shares cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of six
months from and after the closing date of the Offering, unless such securities
are registered for sale in the United States pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration is available. Such Reg S Person acknowledges that it has not
engaged in any hedging transactions with regard to the Shares.

 

(iii)       Such Reg S Person consents to the placement of a legend on any
certificate or other document evidencing the Shares and understands that the
Company shall be required to refuse to register any transfer of securities not
made in accordance with applicable U.S. securities laws.

 

(iv)       Such Reg S Person is not a “distributor” of securities, as that term
is defined in Regulation S, nor a dealer in securities.

 

(v)       Such Reg S Person understands that the Shares have not been registered
under the Securities Act, or the securities laws of any state and are subject to
substantial restrictions on resale or transfer. The Shares are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.

 

(vi)       Such Reg S Person acknowledges that the Shares may only be sold
offshore in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available. In connection with any resale of the Shares pursuant
to Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.

 

(vii)       The Purchaser has not acquired the Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Securities Act) in the United States in respect of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Shares; provided, however, that the
Purchaser may sell or otherwise dispose of the Shares pursuant to registration
thereof under the Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

 

(viii)       Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 5(a)(i)-(viii) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Securities.

 

A-4 

 

 

(b)       Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser's attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received or accessed and
actually reviewed this Subscription Agreement, including the Risk Factors
contained in Schedule I hereof, all the Company’s public filings filed with the
SEC (the “SEC Reports”), the information provide by attachment hereto as Exhibit
B, and all other documents requested by the Purchaser, have carefully reviewed
them and understand the information contained therein;

 

(c)        All documents, records, and books pertaining to the investment in the
Shares (including, without limitation, this Subscription Agreement) have been
made available for inspection by such Purchaser and its Advisers, if any;

 

(d)       In making an investment decision Purchasers must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;

 

(e)      The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Securities and
the business, financial condition and results of operations of the Company, and
all such questions have been answered to the full satisfaction of the Purchaser
and its Advisers, if any;

 

(f)       In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in this Subscription Agreement;

 

(g)      The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Shares through or as a result of, any form
of general solicitation or general advertising including, without limitation,
any article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Shares and is not subscribing for the Shares and did not become
aware of the Offering of the Shares through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;

 

(h)      The Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;

 

(i)       The Purchaser, together with its Advisers, if any, has such knowledge
and experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto;

 

(j)        The Purchaser is not relying on the Company or any of its employees
or agents with respect to the legal, tax, economic and related considerations of
an investment in the Shares, and the Purchaser has relied on the advice of, or
has consulted with, only its own Advisers;

 

A-5 

 

 

(k)      The Purchaser is acquiring the Shares solely for such Purchaser's own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares, and the Purchaser has no plans to enter into any such
agreement or arrangement;

 

(l)        The Purchaser must bear the substantial economic risks of the
investment in the Shares indefinitely because none of the Shares may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available. Legends shall be placed on the Shares to the effect
that they have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company's
stock books. Appropriate notations will be made in the Company's stock books to
the effect that the Shares have not been registered under the Securities Act or
applicable state securities laws. Stop transfer instructions will be placed with
the transfer agent of the Shares. There can be no assurance that there will be
any market for resale of the Shares, nor can there be any assurance that the
Shares will be freely transferable at any time in the foreseeable future;

 

(m)      The Purchaser understands the substance of and acknowledges the legend
that will be placed on the Shares in substantially the following form:

 

For Non-U.S. Purchasers:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN)
OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN ACCORDANCE WITH THE SECURITIES ACT. “UNITED STATES" AND "U.S. PERSON"
ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES ACT.

 

For U.S. Purchasers:

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND
SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES
HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL

 

A-6 

 

 

(n)      The Purchaser is aware that an investment in the Shares is high risk,
involving a number of very significant risks;

 

(o)      The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification attached hereto;

 

(p)      The Purchaser (i) if a natural person, represents that the Purchaser
has reached the age of 21 and has full power and authority to execute and
deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Shares, the execution
and delivery of this Subscription Agreement has been duly authorized by all
necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 

(q)       The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in this
Subscription Agreement and all documents received or reviewed in connection with
the purchase of the Shares and have had the opportunity to have representatives
of the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any;

 

A-7 

 

 

(r)      Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities as described in this Subscription Agreement. The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company immediately upon the occurrence of any
change therein occurring prior to the Company's issuance of the Shares;

 

(s)      The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories. The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should occur.
The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Shares will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;

 

(t)      The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;

 

(u)      The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in this Subscription Agreement were prepared
by the Company in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company and
should not be relied upon;

 

(v)       No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in SEC Reports;

 

(w)       Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(x)       The Purchaser's substantive relationship with the Company predates the
Company’s contact with the Purchaser regarding an investment in the Shares;

 

(y)       (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 

A-8 

 

 

(z)       The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(aa)    To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. The Purchaser acknowledges that the Company may not accept any amounts
from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph. The Purchaser agrees to
promptly notify the Company should the Purchaser become aware of any change in
the information set forth in these representations. The Purchaser understands
and acknowledges that, by law, the Company may be obligated to “freeze the
account” of the Purchaser, either by prohibiting additional subscriptions from
the Purchaser, declining any redemption requests and/or segregating the assets
in the account in compliance with governmental regulations, and may also be
required to report such action and to disclose the Purchaser’s identity to OFAC.
The Purchaser further acknowledges that the Company may, by written notice to
the Purchaser, suspend the redemption rights, if any, of the Purchaser if the
Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;

 

(bb)    To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 



 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.



3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure. 

 

A-9 

 

 

(cc)    If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

6.            Representations by the Company.

 

The Company hereby represents and warrants to the Purchaser as follows:

 

(a)       Organization. The Company is a company duly organized and validly
existing under the Laws of the State of Delaware and has the requisite corporate
power and authority to carry on its business as it is now being conducted. The
Company is in good standing under the Laws of Delaware.

 

(b)       Due Authorization; Enforceability. The Company has all right,
corporate power and authority to enter into, execute and deliver this
Subscription Agreement. The execution and delivery by the Company of this
Subscription Agreement and the compliance by the Company with each of the
provisions of this Subscription Agreement are within the corporate power and
authority of the Company and have been duly authorized by all requisite
corporate and other action of the Company. This Subscription Agreement has been
duly and validly executed and delivered by the Company, and this Subscription
Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforcement is limited by bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors’ rights generally and for
limitation imposed by general principles of equity, regardless of whether
enforcement is sought at law or in equity and insofar as indemnification and
contribution provisions may be limited by applicable Law.

 

(c)       Subsidiaries. Except as set forth in the SEC Reports, the Company does
not own any securities or other interests in any corporation or other Person
having the power to elect a majority of that corporation’s or other Person’s
board of directors or similar governing body, or otherwise having the power to
direct the business and policies of that corporation or other Person. “Person”
means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

(d)       Capitalization.

 

(i)       The SEC Reports contain information about the authorized capital of
the Company and the issued and outstanding shares of each class of authorized
capital. All of the outstanding equity securities of the Company have been duly
authorized and validly issued and are fully paid and non-assessable.

  

A-10 

 

 

(ii)        Except as set forth in the SEC Reports, as defined below, there are
no (i) outstanding subscriptions, warrants, options, calls, rights of first
offer, rights of first refusal, tag along rights, drag along rights,
subscription rights, conversion rights, exchange rights, or commitments or
rights of any character relating to or entitling any Person to purchase or
otherwise acquire any equity securities of the Company or requiring the Company
to issue or sell any equity securities, (ii) obligations or securities
convertible into or exchangeable for shares of any equity securities of the
Company or any commitments of any character relating to or entitling any Person
to purchase or otherwise acquire any such obligations or securities, (iii)
statutory preemptive rights or preemptive rights granted under the
organizational documents of the Company, (iv) stock appreciation rights, phantom
stock, profit participation, or other similar rights with respect to the
Company, or (v) there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Shares.
There are no stockholder agreements, voting trusts, proxies or other agreements,
instruments or understandings with respect to the purchase, sale, transfer or
voting of the outstanding shares of equity securities of the Company. There are
no commitments under which the Company is obligated to repurchase, redeem,
retire or otherwise acquire any equity securities of the Company.

 

(iii)       The Shares have been duly authorized and when issued and delivered
in accordance with the terms of this Subscription Agreement, will be validly
issued and outstanding, fully paid and non-assessable (in jurisdictions where
such concept is recognized), free and clear of any and all encumbrances and not
subject to the preemptive or other similar rights of any shareholders of the
Company, other than restrictions imposed by applicable securities Laws,
including, but not limited to the statutes of the State of Delaware.

 

(e)       SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) and when filed, each SEC Report was in compliance
in all material respects with the requirements of its report form, the Exchange
Act and the Securities Act. All proxy statements, reports, registration
statements, schedules, forms and other documents required to be filed with the
SEC by the Company under the Exchange Act and the Securities Act after the date
hereof through the relevant Closing Date will, if and when filed, be in
compliance in all material respects with the requirements of its respective
report form, the Exchange Act and the Securities Act and will not, at the time
they are filed or declared effective, contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading; provided, however, that any failure by the Company to
file any proxy statement, report, registration statement, schedule, form and
other documents shall not constitute a breach of this Section 6.

 

A-11 

 

 

(f)       Litigation. Except as set forth in the SEC Reports, there is no claim,
action, suit, investigation or proceeding pending or, to the Company’s
knowledge, threatened before any court, arbitrator or other governmental entity.
Except as disclosed in the SEC Reports, the Company is not in default under or
in breach of any order, judgment, injunction or decree of any court, arbitrator
or other governmental entity.

 

(g)       No Conflicts or Violation; Consents and Approvals. Neither the
execution, delivery or performance by the Company of this Subscription
Agreement, nor the consummation of the transactions contemplated hereby will:

 

(i)        conflict with, or result in a breach or a violation of, any provision
of the organizational documents of the Company or (ii) constitute a breach,
violation or default, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under any (1) law applicable to or binding on the Company or (2) provision of
any commitment to which the Company is a party, except in the case of clause
(a)(ii)(2), where such conflict, breach, violation or default would not result
in a Material Adverse Change. “Material Adverse Change” means any material
adverse change on the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its subsidiaries, taken as a whole; and

 

(ii)       apart from the filing of a Form D with the SEC after the issuance of
the Shares, if applicable, require the Company to make or obtain the consent,
waiver, agreement, approval, permit or authorization of, or declaration, filing,
notice or registration to or with, or assignment by, any governmental entity or
any Person that is not a governmental entity (including any party to any
commitment to which the Company is a party to).

 

(h)       Compliance. Except as set forth in the SEC Reports, neither the
Company nor its subsidiaries (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company under), nor has the Company or
its subsidiaries received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or governmental authority, and (iii) is in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case as could not have or reasonably be expected to
result in a Material Adverse Change.

 

(i)       Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or its subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $500,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option, restricted stock or other
compensation-related agreements under any equity plan of the Company.

 

A-12 

 

 

(j)       Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 6, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers as contemplated hereby.

 

(k)       Investment Company. The Company is not, and immediately after receipt
of payment for the Shares, and for so long as any Purchaser holds any Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended. The Company
is not controlled by an “investment company” and shall not take any actions that
would cause the Company to be controlled by an “investment company”.

 

(l)       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 (b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.

 

(m)     No Payment of Transfer Taxes. No transfer, documentary, stamp, sales,
use and other taxes have been or will be required or imposed by reason of, the
transfer of the Shares to the Purchasers.

 

(n)       Office of Foreign Assets Control. Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department. “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule 144 under the Securities Act.

 

(o)       Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

7.            Indemnification.

 

(a)       The Purchaser agrees to indemnify and hold harmless the Company and
its officers, directors, employees, agents, control persons and affiliates from
and against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.

 

A-13 

 

 

(b)       The Company agrees to indemnify and hold harmless the Purchaser and
its officers, directors, employees, agents, control persons and affiliates from
and against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company herein or in any other document delivered in connection with
this Subscription Agreement.

 

8.             Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

9.            Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

10.           Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.

 

11.          Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Shares shall be made only in
accordance with all applicable laws.

 

12.          Applicable Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.

 

13.          Arbitration. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

(a)       Arbitration is final and binding on the parties.

 

(b)       The parties are waiving their right to seek remedies in court,
including the right to a jury trial.

 

(c)       Pre-arbitration discovery is generally more limited and different from
court proceedings.

 

A-14 

 

 

(d)       The arbitrator's award is not required to include factual findings or
legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

 

(e)       The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

(f)       All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in New York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the confirmation of any award in
any arbitration shall be sufficient if given in accordance with the provisions
of this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.

 

14.           Blue Sky Qualification. The purchase of Shares under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Shares from applicable federal and
state securities laws. The Company shall file such notices and related documents
as necessary to permit the Shares to be sold without registration under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

 

15.          Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

16.          Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or The Company or for the benefit of any other person
or persons, or misuse in any way, any confidential information of the Company or
The Company, including any scientific, technical, trade or business secrets of
the Company or The Company and any scientific, technical, trade or business
materials that are treated by the Company or The Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company or The Company and
confidential information obtained by or given to the Company or The Company
about or belonging to third parties.

 

17.          Miscellaneous.

 

(a)      This Subscription Agreement, together with all attachments, schedules
and exhibits hereto, and the Accredited Investor Certification, constitute the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

(b)     The representations and warranties of the Purchaser made in this
Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Shares.

 

A-15 

 

 

(c)     Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)     This Subscription Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

 

(e)      Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)       Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)      The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-16 

 

 



INVESTOR INFORMATION

Investor Name(s):
_________________________________________________________________________

(As is will appear on the Shares)

Individual Executing Profile or Trustee (If Applicable):
___________________________________________ SSN / Federal I.D. #
_________________________ Marital Status: _____________________________ Date of
Birth: ______________________________ Joint Party Date of Birth:
____________________ Investment Experience (Years): ________________ Joint Party
is Spouse?     ¨   yes      ¨  no Date of Organization (entities):
________________ Total Assets (for entities, including irrevocable trusts,
only): ________________________________________   Primary Street Address:
 ____________________________________________________________________ Primary
City, State & Zip Code:
______________________________________________________________ Home Phone:
________________________________ Home Fax: _______________________________
Mobile Phone: _______________________________ Email:
___________________________________   Employer:
 ______________________________________________________________________________
Type of Business:
_________________________________________________________________________
Business Street Address:
___________________________________________________________________ Business
City, State & Zip Code:
 ___________________________________________________________ Business Phone:
_____________________________ Business Fax: _____________________________  
SECURITIES DELIVERY INSTRUCTIONS (Check One) ¨   Please deliver my securities to
the Primary address listed above. ¨   Please hold my securities in book-entry
form with the Issuer or the Transfer Agent, if applicable. ¨   Please deliver my
securities to the following address: ________________________

 

[Signature Page Follows]

 





A-17 

 

 



Signature Page

 

SIGNATURE PAGE

 

By execution and delivery of this signature page, you (the “Investor”) hereby
subscribe to purchase the Shares indicated below, for the aggregate purchase
price indicated below, pursuant to the terms and conditions of this Subscription
Agreement (the “Subscription Agreement”). You further (i) acknowledge and agree
that you have read and understand this Subscription Agreement, including the
representations and warranties in the section entitled “Representations and
Warranties of the Purchaser,” (ii) represent and warrant that the statements
contained in this Subscription Agreement are complete and accurate with respect
to you, and (iii) acknowledge and agree that your offer to subscribe to purchase
the Shares indicated below, for the aggregate purchase price indicated below, is
irrevocable and that the Company may decline to accept your offer in its sole
discretion.

 

INVESTOR:   THE COMPANY:       If Investor is an Individual:   Agreed and
accepted as of the _____ day of     ____________________, 2018. Print Name:
__________________________________         KT HIGH-TECH MARKETING, INC.,
Signature: ___________________________________   a Delaware corporation      
Social Security # or Fed ID #: ____________________   By:
________________________________    





Print Name (if joint investment): __________________   Name:     Signature:
___________________________________   Title:       Social Security # or Fed ID #
_____________________           If Investor is an entity:           Name of
Signatory: ____________________________           Signature:
___________________________________           Title:
_______________________________________           Telephone No.
_______________________________           Social Security # or Fed ID #
_____________________           ___________________________________________    
Street Address     ___________________________________________     Street
Address – 2nd line     ___________________________________________     City,
State, Zip           Investment Amount:           Number of Shares Purchased:
__________________           Purchase Price Per Share: $0.66           Aggregate
Purchase Price: _____________________           Date:
______________________________________    

 





A-18 

 

 

EXHIBIT A

 

Accredited investor

 

Certification

 



 

 

 





 

CERTIFICATE FOR INDIVIDUAL INVESTORS

 

If the investor is an individual, including married couples and IRA accounts of
individual investors, pleased complete, date and sign this Certificate. The
undersigned certifies that the representations and responses below are true and
accurate:

The investor has full power and authority to invest in the Company.



If the investment is to be held jointly, each investor must execute and deliver
the Omnibus Signature Page and initial their individual investor status.



 

o Individual o Joint Tenants     o IRA o Tenants in Common    

o Tenants in the Entirety 

o Community Property

  

o Grantor of a Revocable Trust (Identify each grantor and indicate under what
circumstances the trust is revocable by the grantor.):
______________________________________________________________________________________________________  o
Check if any Grantor is deceased, disabled or legally incompetent.

 



 



 

INDIVIDUAL INVESTOR STATUS

 

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.

 

Annual Income:

 

________________________________

   

Net Worth:

 

________________________________

   

Liquid Net Worth:

 

________________________________

 



1

____________

(Initial if Applicable)

I certify that I have a net worth, or joint net worth with my spouse, in excess
of $1 million. For purposes of the foregoing net worth calculation, I have
excluded my/our primary residence, and I have not included any indebtedness
secured by my/our primary residence as a liability, unless the amount of such
indebtedness exceeds the fair market value of my/our primary residence at the
time of purchase, in which event the amount of such indebtedness that exceeds
the fair market value of my/our primary residence is included as a liability in
determining my net worth or my joint net worth with my spouse. 

      2

____________

(Initial if Applicable)

I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.      
3

____________

(Initial if Applicable)

I certify that I am a director or executive officer of the Company.



 

 

 

 

ADDITIONAL SUITABILITY CERTIFICATION (INDIVIDUALS)





 

(a)  Please describe your current employment, including the company by which you
are employed and its principal business:      

 

(b)  Please describe any college or graduate degrees held by you:      

 

(c)  Please list types of prior investments:      

 

(d) Please state whether you have you participated in other private placements
before:

 

  YES ¨ NO ¨

 

(e) If your answer to question 7(d) above was “YES”, please indicate frequency
of such prior participation in private placements of:

 

  Public
Companies

Private

Companies

Public or Private
Financial Services
Companies         Frequently ____________ ____________ ____________        
Occasionally ____________ ____________ ____________         Never ____________
____________ ____________

 

(f) For individual Investors, do you expect your current level of income to
significantly decrease in the foreseeable future?

 

  YES ¨ NO ¨

 

(g) For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you?

 

  YES ¨ NO ¨

 

(h) For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

 

  YES ¨ NO ¨

 

(i) For all Investors, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?

 

  YES ¨ NO ¨

 



 

 



 

ADDITIONAL SUITABILITY CERTIFICATION (INDIVIDUALS) (Continued)

 

(j) Are you affiliated or associated with a FINRA member firm (please check
one)?

 

  YES ¨ NO ¨

 

  If Yes, please describe:            

 

*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

          Name of FINRA Member Firm               By:                   Date:
_____________   Authorized Officer              



INDIVIDUAL CERTIFICATION

  

The undersigned certifies that the representations and responses above are true
and accurate and further certifies that the undersigned has the authority to
execute and deliver this Subscription Agreement and to take other actions with
respect thereto.

 

The undersigned further certifies under penalty of perjury that:

(a) The undersigned’s correct social security / federal taxpayer identification
number is set forth above, and

(b) The undersigned is not subject to backup withholding.

 

Investor Name:         Investor Name (if joint investment):                   



By (Signature) :     By (Signature) :            



Date:     Date:  

 

 

 

 



 

 

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,

TRUST, FOUNDATION AND JOINT INVESTORS

 

 

If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate. 

 

o Limited Partnership o General Partnership     o Limited Liability Company o
Corporation     o Irrecoverable Trust o Pension, Profit Sharing, Money Purchase,
Keogh or 401(k) Plan; IRA or other employee benefit plan



o Other form of organization:    



Indicate the approximate date the undersigned entity was formed:    



NOTE: PLEASE PROVIDE A COPY OF THE ORGANIZATIONAL DOCUMENTATION. (i.e., Article
of Incorporation, Partnership Agreement, Operating Agreement, Trust Agreement,
etc.)



FOR ERISA PLANS ONLY:

 

Is the Investor a “Benefit Plan Investor” or acquiring the Shares on behalf of
any entity which is a “Benefit Plan Investor,” as such term is defined in
Appendix A (for entities only, including IRA investors)?

 

¨              yes                                   ¨              no

 

Investors answering “yes” above, please check each box that accurately describes
the Investor:

 

¨      The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS a “Benefit Plan Investor” but IS NOT an “ERISA Investor” as such
terms are defined in Appendix A.

 

¨      The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS an ERISA Investor that is subject to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), but IS NOT subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

Please notify the Company immediately if you checked the above box and the ERISA
Investor subsequently becomes subject to Title I of ERISA.

 

¨      The Investor, or the entity on whose behalf the Investor is acquiring the
Interests, IS an ERISA Investor that IS subject to Title I of ERISA.

 

If the Investor answered “yes” above, is the Investor obligated to file an
annual return/report on an IRS Form 5500 Series form?

 

¨            yes *                               ¨              no

 

* Investors answering “yes” please provide the following information:

 

Investor’s plan name: ________________________________________________________

Investor’s plan number: ________________________________________________________

Name of plan sponsor: ________________________________________________________

EIN of plan sponsor: ________________________________________________________

 

 

 

 

 


 ENTITY FORM OF PAYMENT o Wire funds will be made from my outside account
according to the wiring instructions contained herein. o
Other:__________________ (specify form of payment).

 

ENTITY INVESTOR STATUS   In order for the Company to offer and sell the Shares
in conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.       1

____________________

(Initial if Applicable)

A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 

2 ____________________ (Initial if Applicable)

 

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 

3 ____________________ (Initial if Applicable)

 

An insurance company as defined in Section 2(13) of the Securities Act;

 

4 ____________________ (Initial if Applicable)

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section  2(a)(48) of that Act;

 

5 ____________________ (Initial if Applicable)

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

6 ____________________ (Initial if Applicable)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

7 ____________________ (Initial if Applicable)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors; 

 

8 ____________________ (Initial if Applicable)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

9 ____________________ (Initial if Applicable)

Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

 

10 ____________________ (Initial if Applicable)

A trust (including a revocable trust and an irrevocable trust) ,with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the Shares, whose purchase is directed by a sophisticated person as described in
Rule  506(b)(2)(ii) of the Securities Act; or

 

11 ____________________ (Initial if Applicable)

An entity (other than an irrevocable trust) in which all of the equity owners*
qualify under any of the above subparagraphs described herein. If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned, and have each equity owner complete and deliver the
Certification for Individual Investors (Note: an “equity owner” for the purposes
of this Questionnaire means (1) stockholders in the case of a corporation, (2)
limited partners only in the case of a limited partnership, (3) general partners
in the case of a general partnership, (4) members in the case of a limited
liability company, (5) partners in the case of a limited liability partnership,
(6) grantor(s) in the case of a trust revocable at the sole option of
grantor(s):  

 

     

 

 

 



 

ADDITIONAL SUITABILITY CERTIFICATION (ENTITIES)

 

(a) Please list types of prior investments:

 

 



 

 

(b) Please state whether you have you participated in other private placements
before:

 

YES ¨                              NO ¨

 

(c) If your answer to question 12(b) above was “YES”, please indicate frequency
of such prior participation in private placements of:

 

 

Public

Companies

Private

Companies

Public or Private Financial Services Companies         Frequently ____________
____________ ____________         Occasionally ____________ ____________
____________         Never ____________ ____________ ____________

 

(d) For trust, corporate, partnership and other institutional Investors, do you
expect your total assets to significantly decrease in the foreseeable future:

 

YES ¨                              NO ¨

 

(e) For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

YES ¨                              NO ¨

 

(f) For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

 

YES ¨                              NO ¨

 

(g) For all Investors, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?

 

YES ¨                              NO ¨

 

[Remainder of page intentionally left blank]

 

 

 



 

ADDITIONAL SUITABILITY CERTIFICATION (ENTITIES) (Continued)

 

(h) Are you affiliated or associated with a FINRA member firm (please check
one)?

 

YES ¨                              NO ¨

 

If Yes, please describe:

 



______________________________________________________________________

______________________________________________________________________

 

*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

    Name of FINRA Member Firm  

 

By: ________________________ Date: ___________

Authorized Officer

 

[Remainder of page intentionally left blank]

 

 

 



 

ENTITY CERTIFICATION



The undersigned certifies that the representations and responses above are true
and accurate:

 

The investor has been duly formed and validly exists and has full power and
authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver this Subscription Agreement
on behalf of the Investor and to take other actions with respect thereto and
certifies further that this Subscription Agreement has been duly and validly
executed on behalf of the undersigned entity and constitutes a legal and binding
obligation of the undersigned entity.

 

The undersigned further certifies under penalty of perjury that:

(a) The undersigned’s correct federal taxpayer identification number is set
forth above, and

(b) The undersigned is not subject to backup withholding.

 

Investor Name:   



By (Signature):   



Name (Print):   



Title:   



Date:   

 

 

 

  

EXHIBIT B

 

CERTIFICATE OF DESIGNATION

OF

SERIES B CONVERTIBLE PREFERRED STOCK

 



 

 

 

 

Schedule I

 

Risk Factors

 

An investment in the Shares involves a high degree of risk and is subject to
many uncertainties. In addition to the risk factors specific to this offering
set forth below, the risk factors set forth in Item 1A, “Risk Factors,” in the
Company’s Annual Report on Form 10-K, the Company’s Current Report on Form 8-K
filed on June 19, 2017 and any other SEC Report, are incorporated herein by
reference. These risks and uncertainties may adversely affect the Company’s
business, operating results and financial condition. In such an event, the
trading price, if one were to exist after the Company is approved to have a
trading symbol assigned to it, for Common Stock could decline substantially, and
you could lose all or part of your investment. In order to attain an
appreciation for these risks and uncertainties, you should read all risk factors
in their entirety and consider all of the information and advisements contained
in the Subscription Agreement and all other related agreements or certificates
and all other documents requested by the Purchaser, including the following risk
factors and uncertainties and the SEC Reports.

 

RISKS RELATED TO THIS OFFERING

 

There will be restrictions on resale of the Shares and there is no assurance of
the registration of the Shares.

 

None of the Shares may be sold unless, at the time of such intended sale, there
is a current registration statement covering the resale of the Shares or there
exists an exemption from registration under the Securities Act, and such
Securities have been registered, qualified, or deemed to be exempt under
applicable securities or “blue sky” laws in the state of residence of the seller
or in the state where sales are being effected.  The Company has no current
intention of filing a registration statement covering the resale of the Shares.
If no registration statement is filed and declared effective covering the resale
of any of the Shares sold pursuant to this Subscription Agreement, Purchasers
will be precluded from disposing of such Securities unless such Securities may
become eligible to be disposed of under the exemptions provided by Rule 144
under the Securities Act without restriction. If the Shares are not registered
for resale under the Securities Act, or exempt therefrom, and registered or
qualified under applicable securities or “blue sky” laws, or deemed exempt
therefrom, the value of such securities will be greatly reduced.

 

The Company was at one time a “shell company” as defined in Rule 12b-2 under the
Exchange Act. Pursuant to Rule 144(i), securities issued by a current or former
shell company (that is, the Shares) that otherwise meet the holding period and
other requirements of Rule 144 nevertheless cannot be sold in reliance on Rule
144 unless at the time of a proposed sale pursuant to Rule 144, the Company is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
and has filed all reports and other materials required to be filed by Section 13
or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or
for such shorter period that the issuer was required to file such reports and
materials), other than Form 8-K reports.

 

Furthermore, Purchasers investing in the Shares being offered in reliance upon
Regulation S may only be able to sell the Shares in offshore transactions in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available. In connection with any resale of the Shares pursuant to Regulation S,
the Company will not register a transfer not made in accordance with Regulation
S, pursuant to an effective registration statement under the Securities Act or
in accordance with another exemption from the Securities Act.

 

 

 

 

We have significant discretion over the use of certain of the net proceeds.

 

A significant portion of the net proceeds of this Offering will be applied to
working capital and other general corporate purposes, including but not limited
to research and development, capital expenditures, sales and marketing costs and
compensation (in the form of salary and bonuses) to officers and directors.
Accordingly, our management will have broad discretion as to the application of
such proceeds.  There can be no assurance that management’s use of proceeds
generated through this Offering will prove optimal or translate into revenue or
profitability for the Company. Purchasers are urged to consult with their
attorneys, accountants and personal investment advisors prior to making any
decision to invest in the Company.

 

Greater risk of loss to the early investors than to later investors.

 

There is no minimum offering amount. Consequently, the Company can close on any
sum raised, and do so on a rolling basis. As a result, there can be no assurance
that the Company will raise a minimally sufficient amount of capital enabling it
to continue operations. If the Company fails to raise a sufficient amount of
capital to continue its business, such failure may lead to investors losing
their entire investment. In addition, if the Company raises an appreciable sum
that is nevertheless substantially less than the amount equivalent of a sale of
the Maximum Offering Amount, the Company is likely to have insufficient funds to
fully implement its current business strategy. Therefore, the sale of a minimal
number of Shares could have material, adverse consequences on the Company’s
business, financial condition and future outlook.

 

Because there is no minimum required for the Offering to close, investors in
this Offering will not receive a refund in the event that we do not sell an
amount of Shares sufficient to pursue the business goals of the Company.

 

There is no minimum offering amount for this Offering. Because there is no
minimum offering amount, investors could be in a position where they have
invested in our company, but we are unable to fulfill our objectives or proceed
with our operations due to a lack of interest in this Offering. If this were to
occur, we may be forced to curtail or abandon our operations with a loss to
investors who purchase Securities in this Offering. Purchasers’ funds will not
be returned under any circumstances whether during or after the Offering.

 

The offering price for the Shares has been arbitrarily determined by us.

 

The offering price of the Shares was arbitrarily determined by us.  The price of
the Shares does not necessarily bear any relationship to established valuation
criteria such as earnings, book value or assets. Rather, the price of the Shares
may be derived as a result of our negotiations with investors based upon various
factors including prevailing market conditions, our future prospects and our
capital structure. These prices do not necessarily accurately reflect the actual
value of the Shares or the price that may be realized upon disposition of the
Shares.

 

 

 

 

An investment in our securities is speculative and there can be no assurance of
any return on any such investment.

 

An investment in the Shares is speculative and there is no assurance that
Purchasers will obtain any return on their investment.  Purchasers will be
subject to substantial risks involved in an investment in the Company, including
the risk of losing their entire investment.

 

We do not intend to pay dividends for the foreseeable future.

 

We have paid no dividends to date and it is not anticipated that any dividends
will be paid to holders of our securities in the foreseeable future. While our
future dividend policy will be based on the operating results and capital needs
of the business, it is currently anticipated that any earnings will be retained
to finance our future expansion and for the implementation of our business plan.
You should take note of the fact that a lack of a dividend can further affect
the market value, if any, of our stock, and could significantly affect the value
of any investment in us.

 

Your ownership interest is subject to dilution.

 

Each Purchaser’s proportionate ownership interest may be diluted when we issue
additional shares of our common stock or upon conversion of the shares of
Preferred B sold or to be sold in the Preferred B Offering.  We may raise
additional capital in the future through additional sales of shares of our
common stock or other securities convertible or exercisable into shares of our
common stock, and your percentage interest in our common stock would be diluted
if you do not participate in such additional sales.

 

*****The foregoing list of risk factors does not purport to be a complete
enumeration or explanation of the risks involved in an investment in the Shares.
Purchaser should read this entire Subscription Agreement, including Schedule I
that is made an integral part hereof and all SEC Reports, and consult with its
own advisors before deciding to purchase the Shares.*****

 

FORWARD-LOOKING STATEMENTS

 

We have included in this Subscription Agreement certain forward-looking
statements. Such statements can be identified by the use of forward-looking
terminology such as “believe,” “expect,” “may,” “should,” “seek,” “on-track,”
“plan,” “project,” “forecast,” “intend” or “anticipate,” or the negative thereof
or comparable terminology, or by discussions of vision, strategy or outlook,
including statements related to revenues and profitability, pricing and
competition, the continued viability of our technology, our growth and expansion
plans, including retaining new employees, compliance with governmental
regulations, our intellectual property protection strategies, payment of
dividends, the volatility and the market, if any, of and for our common stock,
dilution, trading restrictions, use of proceeds and the need for additional debt
or equity funding. You are cautioned that our business and operations are
subject to a variety of risks and uncertainties, many of which are beyond our
control and, consequently, our actual results may differ materially from those
projected by any forward-looking statements. See the section titled “Risk
Factors” on Schedule I and those described under the
heading “Risk Factors” contained in the Company’s Annual Report on Form 10-K,
the Company’s Current Report on Form 8-K filed on June 19, 2017, and any other
SEC Report, are incorporated herein by reference, for information regarding
certain important factors that could cause our actual results to differ
materially from those projected in our forward-looking statements. Our
forward-looking statements contained herein speak only as of the date of this
Agreement. We make no commitment to revise or update any forward-looking
statements in order to reflect events or circumstances after the date any such
statements are made. 

 

 

 

 

SUPPLEMENT #1 TO

KULR Technology group, inc.

CONFIDENTIAL SUBSCRIPTION AGREEMENT

 

THE DATE OF THIS SUPPLEMENT IS October 30, 2018

 

This supplement to Confidential Subscription Agreement (the “Supplement”)
supplements the Confidential Subscription Agreement (“Subscription Agreement”)
of KULR Technology Group, Inc., formerly KT High-Tech Marketing, Inc. (the
“Company”), entered into by and between the Company and the undersigned. The
purpose of this Supplement is to supplement and replace certain terms of the
Subscription Agreement, as more fully described below.

 

This Supplement is incorporated by reference into, and should be read in
conjunction with, the Subscription Agreement. This Supplement is not complete
without, and may not be delivered or utilized except in connection with the
Subscription Agreement. Capitalized terms used but not defined herein shall have
the meanings set forth in the Subscription Agreement.

 

By accepting this Supplement, you agree to hold all information contained herein
in the strictest confidence and not to use this information for any purpose
other than to analyze an investment in the Company. Failure to comply with this
directive can result in a violation of the Securities Act of 1933, as amended,
and rules and regulations promulgated thereunder. Any further distribution or
reproduction of this Supplement or the Subscription Agreement, in whole or in
part, or the disclosure of any of its contents by an offeree, is unauthorized.

 

Except as expressly set forth in this Supplement, the Subscription Agreement,
including all disclosures therein and all exhibits thereto, shall continue
unmodified.

 

You are receiving this Supplement because you have received a copy of the
Subscription Agreement. By executing and returning this Supplement, you are
acknowledging (i) your receipt of this Supplement, and (ii) that you are aware
of the changes to the provisions in the Subscription Agreement as described in
this Supplement.

 

Extension of the Offering Period to December 31, 2018

 

This Supplement is deemed to supplement and replace dates in the Subscription
Agreement relating to the period during which the Shares will be offered and the
termination of such period, which was extended from August 31, 2018 (as extended
to October 31, 2018) to December 31, 2018. The following information contained
in the Subscription Agreement is hereby amended and superseded:

 

Section 3(b) is hereby amended and replaced with the following:

 

(b)           Subsequent Closings. The Company may continue to offer and accept
subscriptions for the Shares and conduct additional closings (each, a
“Subsequent Closing”) for the sale of such Shares after the Closing and until
the termination of the Offering. Unless earlier terminated, this Offering will
continue until December 31, 2018 unless the Company, in its sole discretion and
without notice to Purchasers, extends the offering termination date to January
31, 2019. There may be more than one Subsequent Closing; provided, however, that
the final Subsequent Closing shall take place no later than December 31, 2018
(or January 31, 2019 if the Company extends the termination date). The date of
any subsequent closing is referred to as a “Subsequent Closing Date.”
Notwithstanding the foregoing, no more than $3,500,000 in Shares will be sold at
the Closing and all Subsequent Closings.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[ACKNOWLEDGEMENT SIGNATURE PAGE TO THE SUPPLEMENT]

 

By signing below, the undersigned (i) agrees to continue as a subscriber in the
Offering pursuant to the terms of the Offering as revised and amended by this
Supplement included herewith, as described herein; (ii) represents and warrants
to the Company that he/she/it has read and reviewed this Supplement and that
he/she/it fully understands the revised terms of the Offering, as described
herein; and (iii) confirms all prior representations, warranties and
understandings made in the Subscription Agreement as of this ___ day of
____________, 201_.

 

INDIVIDUALS:   ENTITIES:       Print Name   Print Name of Entity            
Signature   Print Name of Authorized Signatory             Print Name of joint
investor or   Signature of Authorized Signatory other person whose signature is
    required                 Signature    

 

 

 

 

 

SUPPLEMENT #2 TO

KULR Technology group, inc.

CONFIDENTIAL SUBSCRIPTION AGREEMENT

 

THE DATE OF THIS SUPPLEMENT IS January 31, 2019

 

This supplement #2 to the Confidential Subscription Agreement (“Supplement #2”)
supplements the Confidential Subscription Agreement (“Subscription Agreement”),
as amended by Supplement #1 (“Supplement #1”), of KULR Technology Group, Inc.,
formerly KT High-Tech Marketing, Inc. (the “Company”), entered into by and
between the Company and the undersigned. The purpose of this Supplement #2 is to
supplement and replace certain terms of the Subscription Agreement, as more
fully described below.

 

This Supplement #2 is incorporated by reference into, and should be read in
conjunction with, the Subscription Agreement. This Supplement #2 is not complete
without, and may not be delivered or utilized except in connection with the
Subscription Agreement. Capitalized terms used but not defined herein shall have
the meanings set forth in the Subscription Agreement.

 

By accepting this Supplement #2, you agree to hold all information contained
herein in the strictest confidence and not to use this information for any
purpose other than to analyze an investment in the Company. Failure to comply
with this directive can result in a violation of the Securities Act of 1933, as
amended, and rules and regulations promulgated thereunder. Any further
distribution or reproduction of this Supplement #2 or the Subscription
Agreement, in whole or in part, or the disclosure of any of its contents by an
offeree, is unauthorized.

 

Except as expressly set forth in this Supplement #2, the Subscription Agreement,
including all disclosures therein and all exhibits thereto, shall continue
unmodified.

 

You are receiving this Supplement #2 because you have received a copy of the
Subscription Agreement. By executing and returning this Supplement #2, you are
acknowledging (i) your receipt of this Supplement #2, and (ii) that you are
aware of the changes to the provisions in the Subscription Agreement as
described in this Supplement #2.

 

Extension of the Offering Period to April 15, 2019

 

This Supplement is deemed to supplement and replace dates in the Subscription
Agreement relating to the period during which the Shares will be offered and the
termination of such period, which was extended, pursuant to Supplement #1, from
August 31, 2018 (as extended to October 31, 2018) to December 31, 2018 and,
pursuant to this Supplement #2, to April 15, 2019 (subject to an extension of up
to 30 days at the sole discretion of the Company’s Board of Directors). The
following information contained in the Subscription Agreement is hereby amended
and superseded:

 

Section 3(b) is hereby amended and replaced with the following:

 

(b)           Subsequent Closings. The Company may continue to offer and accept
subscriptions for the Shares and conduct additional closings (each, a
“Subsequent Closing”) for the sale of such Shares after the Closing and until
the termination of the Offering. Unless earlier terminated, this Offering will
continue until April 15, 2019 unless the Company, in its sole discretion and
without notice to Purchasers, extends the offering termination date by up to an
additional 30 days. There may be more than one Subsequent Closing; provided,
however, that the final Subsequent Closing shall take place no later than April
15, 2019 (or up to an additional 30 days thereafter if the Company extends the
termination date). The date of any subsequent closing is referred to as a
“Subsequent Closing Date.” Notwithstanding the foregoing, no more than
$3,500,000 in Shares will be sold at the Closing and all Subsequent Closings.

 

 

 

 

Completion of Series B Preferred Offering

 

As discussed in the Subscription Agreement, the Company conducted a private
placement of its Series B Convertible Preferred Stock, par value $0.0001 per
share (the “Preferred B Stock”). On November 30, 2018, the Company closed a sale
of 31,000 shares (the “Shares”) of the Preferred B Stock at a purchase price of
$1.00 per Share, for aggregate gross proceeds of $31,000. The rights,
limitations and preferences of the Preferred B Stock are set forth in the
Certificate of Designation of Series B Convertible Preferred Stock (the “Series
B Certificate of Designation”), including the right of holders to convert each
Share into fifty (50) fully paid and non-assessable shares of Common Stock.
Holders of the Preferred B Stock are not entitled to receive dividends, nor do
they have a right to vote with respect to their Preferred B Stock. On November
30, 2018, the Company filed the Series B Certificate of Designation with the
Secretary of State of the State of Delaware.

 

The foregoing description of the Series B Certificate of Designation is not
complete and is qualified in its entirety by reference to the full text of the
Series B Certificate of Designation filed as an exhibit to the Company’s Form
8-K filed on December 6, 2018.

 

Issuance of Series A Preferred to the Company’s CEO, Michael Mo

 

On December 28, 2018, the twentieth day after the Company mailed to all required
shareholders the Information Statement of the Company dated December 4, 2018,
the Company was deemed authorized by ratifying vote of its majority shareholders
and the authorization granted by the Company’s Board of Directors, to issue
1,000,000 share of its Series A Voting Preferred Stock, par value $0.0001 per
share (the “Preferred A Stock”) to the Company’s Chief Executive Officer,
Michael Mo. The rights, limitations and preferences of the Preferred A Stock are
set forth in the Certificate of Designation of Series A Voting Preferred Stock
(the “Series A Certificate of Designation”), including the right of its holder
to cast one hundred (100) votes for each share of Preferred A Stock. Holders of
the Preferred A Stock are not entitled to receive dividends, nor do they have
rights to distribution from the assets of the Company in the event of any
liquidation, dissolution, or winding up of the Company. On June 6, 2017, the
Company filed the Series A Certificate of Designation with the Secretary of
State of the State of Delaware.

 

The foregoing description of the Series A Certificate of Designation is not
complete and is qualified in its entirety by reference to the full text of the
Series A Certificate of Designation filed an exhibit to the Company’s Form 8-K
filed on June 12, 2017.

 

Although the Company has not formally issued the shares of Preferred A Stock to
Mr. Mo, when the shares are formally issued, the voting power of the Company’s
shareholders will become highly concentrated in its insiders. The Company’s
officers and directors and affiliates, together, will have an aggregate voting
power equal to 142,550,000 votes of an aggregate 178,706,256 votes that could be
cast (based on the votes allocable to the Preferred A Stock and the 78,706,256
shares of Common Stock currently issued and outstanding), which is the
equivalent of approximately 79.8% of the combined voting power of the securities
holders of the Company. Such concentrated control of the Company may adversely
affect the value of Common Stock. If you acquire Common Stock, you may have no
effective voice in the Company’s management. In addition, sales by the Company’s
insiders or affiliates, along with any other market transactions, could affect
the value of Common Stock.

 

 

 

 

Increase in Company’s authorized Common Stock

 

On December 31, 2018, the Company filed a certificate of amendment (the
“Certificate of Amendment”) to its Certificate of Incorporation, with the
Secretary of State of the State of Delaware, to effectuate an increase to the
number of authorized shares of common stock of the Company. Pursuant to the
Certificate of Amendment, the Company increased the number of authorized shares
of Common Stock to 500,000,000 from 100,000,000 (the “Authorized Increase”). The
number of authorized shares of the Company’s preferred stock remains at
20,000,000. The Authorized Increase was approved by the written consent of the
majority shareholders of the Company as of and on November 5, 2018, as described
in the Company’s Form 14C Information Statement filed on December 4, 2018. The
Certificate of Amendment became effective upon filing with the State of Delaware
on December 31, 2018.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[ACKNOWLEDGEMENT SIGNATURE PAGE TO SUPPLEMENT #2]

 

By signing below, the undersigned (i) agrees to continue as a subscriber in the
Offering pursuant to the terms of the Offering as revised and amended by this
Supplement #2 included herewith, as described herein; (ii) represents and
warrants to the Company that he/she/it has read and reviewed this Supplement #2
and that he/she/it fully understands the revised terms of the Offering, as
described herein; and (iii) confirms all prior representations, warranties and
understandings made in the Subscription Agreement as of this ___ day of
____________, 2019.

 

INDIVIDUALS:   ENTITIES:       Print Name   Print Name of Entity            
Signature   Print Name of Authorized Signatory             Print Name of joint
investor or   Signature of Authorized Signatory other person whose signature is
    required                 Signature    

 

 

 

 

